Name: Council Regulation (EC) No 653/94 of 21 March 1994 establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia (1994)
 Type: Regulation
 Subject Matter: trade policy;  international trade;  political geography;  leather and textile industries;  political framework
 Date Published: nan

 25. 3. 94 Official Journal of the European Communities No L 82/9 COUNCIL REGULATION (EC) No 653/94 of 21 March 1994 establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia (1994) the Commission must be able to take appropriate measures to re-introduce customs duties if one of the ceilings is reached, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the Euro ­ pean Economic Community and the Republic of Slovenia which was signed on 5 April 1993 ('), the Agreement between the European Economic Community and the Republic of Slovenia on textile trade, which was initialled on 23 July 1993, and Council Regulation (EC) No 3698/93 of 22 December 1993 concerning the ar ­ rangements applicable to the import into the Community of products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia (2) provide for exemption from customs duty and charges having an equivalent effect for almost all products falling within Chapters 25 to 97 of the combined nomenclature and originating in those Repub ­ lics ; whereas Article 1 6 of the Cooperation Agreement, Article 15 of the Agreement on trade in textile products and Article 3 of Regulation (EC) No 3698/93 stipulate that imports of the products listed in Annexes C I to C IV of that Regulation should be subject to annual import ceilings, the exceeding of which may result in re-introduction of the customs duties applicable to third countries ; whereas, under these circumstances, the Commission must be kept regularly informed of the trend of imports of the said products ; whereas it is therefore necessary for imports of those products to be subject to surveillance ; whereas the said tariff ceilings should there ­ fore be opened for 1994 ; Whereas Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circulation ; whereas this administrative procedure must make provision for the possibility of re-introducing customs duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since Article 1 1 . From 1 January to 31 December 1994 imports into the Community of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslavian Republic of Macedonia and listed in Annexes C I, C II, C III and C IV to Regulation (EC) No 3698/93 and in Annex V of the Agreement between the European Economic Community and the Republic of Slovenia on textile trade shall be subject to ceilings and Community surveillance. The description of the products referred to in the first subparagraph, their combined nomenclature codes and the corresponding ceilings or sub-ceilings are set out in the said Annexes. In Annex C II, the ceilings are indi ­ cated in column 4 (b). The order numbers and combined nomenclature codes for the tariff ceilings opened by virtue of Annex V to the said Agreement with the Republic of Slovenia are indi ­ cated in the Annex to this Regulation. 2. The ceilings laid down for certain products listed in Annex C II which have been the subject of an outward processing operation in accordance with the Community rules on economic outward processing are indicated in column 4 (a). 3. Quantities shall be charged against the ceilings or sub-ceilings as and when the products are entered with customs authorities for free circulation accompanied by a movement certificate in accordance with the rules of origin adopted in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of origin of goods (3). With regard to the ceilings established for categories 5, 6, 7, 8, 15 and 16 of column 4 (a) of Annex C II, re-imported goods which have been the subject of an outward processing operation in accordance with the (') OJ No L 189, 29. 7. 1993, p. 2. (4 OJ No L 344, 31 . 12. 1993, p. 1 . (3) OJ No L 148, 28 . 6. 1968 , p. 1 . Regulation as last amended by Regulation (EEC) No 456/91 (OJ No L 54, 28 . 2. 1991 , p. 4). No L 82/10 Official Journal of the European Communities 25. 3. 94 Community rules on economic outward processing may be charged against the respective ceilings only if the movement certificate issued by the competent authorities of the Republic or territory in question contains a reference to the prior authorization provided for by the Community rules on economic outward processing. Goods may be charged against a ceiling or sub-ceiling only if the movement certificate is presented before the date on which customs duties are re-introduced. The extent to which the ceilings and sub-ceilings are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first, second and third subparagraphs. Member States shall periodically inform the Commission of imports charged in accordance with the above proce ­ dure ; such information shall be supplied in the manner laid down in paragraph 5. 4. As soon as the ceilings or sub-ceilings have been reached, the Commission may adopt a Regulation re-introducing, until the end of the calendar year, the customs duties actually applied in respect of third coun ­ tries. 5. Member States shall send the Commission not later than the 15th day of each month statements of the quan ­ tities charged during the preceding month. If the Commission so requests, they shall provide such state ­ ments for a period of 10 days and forward them within five clear days of the end of each 10-day period. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Council The President Y. PAPANTONIOU 25 . 3. 94 Official Journal of the European Communities No L 82/11 ANNEX Order No (category) CN code Description Quotavolume 02.0051 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets 3 362 000 pieces (5) 6101 20 90 and jumpers (other than jackets and blazers), anoraks, windcheaters, 6101 30 90 waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 1091 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 a) 02.0061 6203 41 10 Men's or boys' woven breeches, shorts (other than swimwear) and trou- 3 548 000 pieces (6) 6203 41 90 sers (including slacks), women's or girls' woven trousers and slacks, of 6203 42 31 wool, of cotton or of man-made fibres 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 , 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 18 6204 69 18 621 1 32 42 6211 33 42 6211 42 42 621 1 43 42 i) 02.0071 6106 10 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not 2 448 000 pieces (7) 6106 20 00 knitted or crocheted of wool , cotton or man-made fibres 6106 90 10 6206 20 00 6206 30 00 6206 40 00 i) 02.0081 6205 10 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or 3 453 000 pieces (8) 6205 20 00 man-made fibres 6205 30 00 02.0091 5802 11 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen 2 152 tonnes (9) 5802 19 00 and kitchen linen, other than knitted or crocheted, of terry towelling and similar woven terry fabrics, of cotton ex 6302 60 00